       Case 3:17-md-02801-JD Document 1186 Filed 02/27/20 Page 1 of 2

                                            425 MARKET STREET          MORRISON & FOERSTER LLP

                                            SAN FRANCISCO              BEIJING, BERLIN, BOSTON,
                                                                       BRUSSELS, DENVER, HONG KONG,
                                            CALIFORNIA 94105-2482      LONDON, LOS ANGELES, NEW YORK,
                                                                       NORTHERN VIRGINIA, PALO ALTO,
                                            TELEPHONE: 415.268.7000    SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                       SINGAPORE, TOKYO, WASHINGTON, D.C.
                                            FACSIMILE: 415.268.7522

                                            WWW.MOFO.COM




February 27, 2020                                                      Writer’s Direct Contact
                                                                       +1 (415) 268.6511
                                                                       BLau@mofo.com



By ECF

Hon. Judge James Donato
United States District Court
450 Golden Gate Avenue
Courtroom 11, 19th Floor
San Francisco, CA 94102-3489

      In re Capacitors Antitrust Litigation, Nos. 17-MD-2801, 14-CV-3264 (N.D. Cal.)


Dear Judge Donato:

In light of the recent Holy Stone settlement and Defendants’ further consideration of an
appropriate verdict form while preparing for trial, Defendants write to alert the Court before
today’s Final Pretrial Conference that we sent a revised draft of our previously-proposed
verdict form to the Direct Purchaser Plaintiffs (“DPPs”) on the afternoon of February
26. The revised verdict form is attached in a clean copy and with track changes to identify
the revisions. Defendants deleted some questions and revised other questions.

As we explained to the DPPs, in thinking further about the verdict form, Defendants have
come to agree with DPPs that each of the defendants DPPs claim participated in the alleged
conspiracy—including Settling Defendants—needs to be identified in the verdict form, and
so we have added each of them to the attached draft. DPPs listed each Defendant, including
Settling Defendants, in their proposed verdict form. Importantly, however, Defendants
continue to object to the manner in which DPPs identified the Settling Defendants in their
proposed verdict form. DPPs include them in the body of their Question 1, which implies to
the jury that they need not determine whether each of the alleged conspirators participated in
the alleged conspiracy—and worse, it suggests to the jury that the Settling Defendants’
alleged participation is presumed. Because DPPs are seeking damages that include Settling
Defendants’ sales under joint and several liability (and the Settling Defendants’ sales
comprise a very large portion of the damages DPPs seek), the jury is required as a matter of
law to decide the participation of each alleged conspirator, including each Active Defendant
and each Settling Defendant. The attached revised verdict form is intended to capture this
necessary determination by the jury for each alleged conspirator.
      Case 3:17-md-02801-JD Document 1186 Filed 02/27/20 Page 2 of 2




February 27, 2020
Page Two




Sincerely,



Bonnie Lau

cc: All Counsel (by ECF)
